Exhibit 10.26(c)

VIEWRAY, INC.

2015 EQUITY INCENTIVE AWARD PLAN

RESTRICTED STOCK AWARD GRANT NOTICE

Coherus BioSciences, a Delaware corporation, (the “Company”), pursuant to its
2015 Equity Incentive Award Plan, as amended from time to time (the “Plan”),
hereby grants to the individual listed below (the “Participant”), in
consideration of the mutual agreements set forth herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the number of shares of the Company’s Common Stock set forth below
(the “Shares”). This Restricted Stock award is subject to all of the terms and
conditions as set forth herein and in the Restricted Stock Award Agreement
attached hereto as Exhibit A (the “Agreement”) (including without limitation the
Restrictions on the Shares set forth in the Agreement) and the Plan, each of
which is incorporated herein by reference. Unless otherwise defined herein, the
terms defined in the Plan shall have the same defined meanings in this
Restricted Stock Award Grant Notice (the “Grant Notice”) and the Agreement.

 

Participant:    [                                                             ]
Grant Date:    [                                                             ]
Total Number of Shares of
Restricted Stock:    [                                         ] Shares
Vesting Commencement Date:    [                                      
                      ] Vesting Schedule:    [                                ]
Termination:    If the Participant experiences a Termination of Service prior to
the applicable vesting date, any portion of the Award (and the Shares subject
thereto) that has not become vested on or prior to the date of such Termination
of Service (after taking into consideration any vesting that may occur in
connection with such Termination of Service, if any) will thereupon be
automatically forfeited by the Participant, and the Participant’s rights in such
portion of the Award and any Shares subject thereto shall thereupon lapse and
expire.

By his or her signature and the Company’s signature below, the Participant
agrees to be bound by the terms and conditions of the Plan, the Agreement and
this Grant Notice. The Participant has reviewed the Agreement, the Plan and this
Grant Notice in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Grant Notice and fully understands all
provisions of this Grant Notice, the Agreement and the Plan. The Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions arising under the Plan,
this Grant Notice or the Agreement. In addition, by signing below, the
Participant also agrees that the Company, in its sole discretion, may satisfy
any withholding obligations in accordance with Section 2.2(c) of the Agreement
by (i) withholding shares of Common Stock otherwise issuable to the Participant
upon vesting of the shares of Restricted Stock, (ii) instructing a broker on the
Participant’s behalf to sell shares of Common Stock otherwise issuable to the
Participant upon vesting of the shares of Restricted Stock and submit the
proceeds of such sale to the Company, or (iii) using any other method permitted
by Section 2.2(c) of the Agreement or the Plan. If the participant is married or
part of a registered domestic partnership, his or her spouse or domestic partner
has signed the Consent of Spouse or Registered Domestic Partner attached to this
Grant Notice as Exhibit B.

 

VIEWRAY, INC.:     PARTICIPANT: By:  

 

    By:  

 

Print Name:  

 

    Print Name:  

 

 

1



--------------------------------------------------------------------------------

Title:  

 

      Address:  

 

    Address:  

 

 

 

     

 

 

2



--------------------------------------------------------------------------------

EXHIBIT A

TO RESTRICTED STOCK AWARD GRANT NOTICE

RESTRICTED STOCK AWARD AGREEMENT

Pursuant to the Restricted Stock Award Grant Notice (the “Grant Notice”) to
which this Restricted Stock Award Agreement (this “Agreement”) is attached,
ViewRay, Inc., a Delaware corporation (the “Company”) has granted to the
Participant the number of shares of Restricted Stock (the “Shares”) under the
Company’s 2015 Equity Incentive Award Plan, as amended from time to time (the
“Plan”), as set forth in the Grant Notice. Capitalized terms not specifically
defined herein shall have the meanings specified in the Plan and Grant Notice.

ARTICLE I.

GENERAL

1.1 Incorporation of Terms of Plan. The Award (as defined below) is subject to
the terms and conditions of the Plan, which are incorporated herein by
reference. In the event of any inconsistency between the Plan and this
Agreement, the terms of the Plan shall control.

ARTICLE II.

AWARD OF RESTRICTED STOCK

2.1 Award of Restricted Stock.

(a) Award. Pursuant to the Grant Notice and upon the terms and conditions set
forth in the Plan and this Agreement, effective as of the Grant Date set forth
in the Grant Notice, the Company has granted to the Participant an award of
Restricted Stock (the “Award”) under the Plan in consideration of the
Participant’s past and/or continued employment with or service to the Company or
any Affiliate, and for other good and valuable consideration. The number of
Shares subject to the Award is set forth in the Grant Notice. The Participant is
an Employee, Director or Consultant of the Company or one of its Affiliates.

(b) Book Entry Form; Certificates. At the sole discretion of the Administrator,
the Shares will be issued in either (i) uncertificated form, with the Shares
recorded in the name of the Participant in the books and records of the
Company’s transfer agent with appropriate notations regarding the restrictions
on transfer imposed pursuant to this Agreement, and upon vesting and the
satisfaction of all conditions set forth in Sections 2.2(b) and (d) hereof, the
Company shall remove such notations on any such vested Shares in accordance with
Section 2.2(e) below; or (ii) certificated form pursuant to the terms of
Sections 2.1(c), (d) and (e) below.

(c) Legend. Certificates representing Shares issued pursuant to this Agreement
shall, until all Restrictions (as defined below) imposed pursuant to this
Agreement lapse or have been removed and the Shares have thereby become vested
or the Shares represented thereby have been forfeited hereunder, bear the
following legend (or such other legend as shall be determined by the
Administrator):

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN VESTING
REQUIREMENTS AND MAY BE SUBJECT TO FORFEITURE

 

A-1



--------------------------------------------------------------------------------

UNDER THE TERMS OF A RESTRICTED STOCK AWARD AGREEMENT, BY AND BETWEEN VIEWRAY,
INC. AND THE REGISTERED OWNER OF SUCH SHARES, AND SUCH SHARES MAY NOT BE,
DIRECTLY OR INDIRECTLY, OFFERED, TRANSFERRED, SOLD, ASSIGNED, PLEDGED,
HYPOTHECATED OR OTHERWISE DISPOSED OF UNDER ANY CIRCUMSTANCES, EXCEPT PURSUANT
TO THE PROVISIONS OF SUCH AGREEMENT.”

(d) Escrow. The Secretary of the Company or such other escrow holder as the
Administrator may appoint may retain physical custody of any certificates
representing the Shares until all of the Restrictions on transfer imposed
pursuant to this Agreement lapse or shall have been removed; in such event, the
Participant shall not retain physical custody of any certificates representing
unvested Shares issued to him or her. The Participant, by acceptance of the
Award, shall be deemed to appoint, and does so appoint, the Company and each of
its authorized representatives as the Participant’s attorney(s)-in-fact to
effect any transfer of unvested forfeited Shares (or Shares otherwise reacquired
by the Company hereunder) to the Company as may be required pursuant to the Plan
or this Agreement and to execute such documents as the Company or such
representatives deem necessary or advisable in connection with any such
transfer.

(e) Removal of Notations; Delivery of Certificates Upon Vesting. As soon as
administratively practicable after the vesting of any Shares subject to the
Award pursuant to Section 2.2(b) hereof, the Company shall, as applicable,
either remove the notations on any Shares subject to the Award issued in book
entry form which have vested or deliver to the Participant a certificate or
certificates evidencing the number of Shares subject to the Award which have
vested (or, in either case, such lesser number of Shares as may be permitted
pursuant to Section 12.2 of the Plan). The Participant (or the beneficiary or
personal representative of the Participant in the event of the Participant’s
death or incapacity, as the case may be) shall deliver to the Company any
representations or other documents or assurances required by the Company. The
Shares so delivered shall no longer be subject to the Restrictions hereunder.

2.2 Restrictions.

(a) Forfeiture. Notwithstanding any contrary provision of this Agreement, upon
the Participant’s Termination of Service for any or no reason, any portion of
the Award (and the Shares subject thereto) which has not vested prior to or in
connection with such Termination of Service (after taking into consideration any
accelerated vesting and lapsing of Restrictions which may occur in connection
with such Termination of Service (if any)) shall thereupon be forfeited
immediately and without any further action by the Company, and the Participant’s
rights in any Shares and such portion of the Award shall thereupon lapse and
expire. For purposes of this Agreement, “Restrictions” shall mean the
restrictions on sale or other transfer set forth in Section 3.3 hereof and the
exposure to forfeiture set forth in this Section 2.2(a).

(b) Vesting and Lapse of Restrictions. Subject to Section 2.2(a) above, the
Award shall vest and Restrictions shall lapse in accordance with the vesting
schedule set forth in the Grant Notice (rounding down to the nearest whole
Share).

(c) Tax Withholding. As set forth in Section 12.2 of the Plan, the Company shall
have the authority and the right to deduct or withhold, or to require the
Participant to remit to the Company, an amount sufficient to satisfy all
applicable federal, state and local taxes required by law to be withheld with
respect to any taxable event arising in connection with the Award. The Company
shall not

 

A-2



--------------------------------------------------------------------------------

be obligated to deliver any new certificate representing Shares to the
Participant or the Participant’s legal representative or enter such Shares in
book entry form unless and until the Participant or the Participant’s legal
representative shall have paid or otherwise satisfied in full the amount of all
federal, state and local taxes applicable to the taxable income of the
Participant resulting from the grant or vesting of the Award or the issuance of
Shares.

(d) Conditions to Delivery of Shares. Subject to Section 2.1 above, the Shares
deliverable under this Award may be either previously authorized but unissued
Shares, treasury Shares or Shares purchased on the open market. Such Shares
shall be fully paid and nonassessable. The Company shall not be required to
issue or deliver any Shares under this Award prior to fulfillment of the
conditions set forth in Section 12.4 of the Plan.

Notwithstanding the foregoing, the issuance of such Shares shall not be delayed
if and to the extent that such delay would result in a violation of Section 409A
of the Code. In the event that the Company delays the issuance of such Shares
because it reasonably determines that the issuance of such Shares will violate
Applicable Law, such issuance shall be made at the earliest date at which the
Company reasonably determines that issuing such Shares will not cause such
violation, as required by Treasury Regulation Section 1.409A-2(b)(7)(ii).

(e) To ensure compliance with the Restrictions, the provisions of the charter
documents of the Company, and/or Applicable Law and for other proper purposes,
the Company may issue appropriate “stop transfer” and other instructions to its
transfer agent with respect to the Restricted Stock. The Company shall notify
the transfer agent as and when the Restrictions lapse.

2.3 Consideration to the Company. In consideration of the grant of the Award
pursuant hereto, the Participant agrees to render faithful and efficient
services to the Company or any Affiliate.

ARTICLE III.

OTHER PROVISIONS

3.1 Section 83(b) Election. If the Participant makes an election under
Section 83(b) of the Code to be taxed with respect to the Restricted Stock as of
the date of transfer of the Restricted Stock rather than as of the date or dates
upon which the Participant would otherwise be taxable under Section 83(a) of the
Code, the Participant hereby agrees to deliver a copy of such election to the
Company promptly after filing such election with the Internal Revenue Service.

3.2 Administration. The Administrator shall have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules. All actions taken and all
interpretations and determinations made by the Administrator in good faith shall
be final and binding upon the Participant, the Company and all other interested
persons. No member of the Administrator or the Board shall be personally liable
for any action, determination or interpretation made in good faith with respect
to the Plan, this Agreement or the Award.

3.3 Restricted Stock Not Transferable. Until the Restrictions hereunder lapse or
expire pursuant to this Agreement and the Shares vest, the Restricted Stock
(including any Shares received by holders thereof with respect to Restricted
Stock as a result of stock dividends, stock splits or any other form of
recapitalization) shall be subject to the restrictions on transferability set
forth in Section 12.3 of

 

A-3



--------------------------------------------------------------------------------

the Plan; provided, however, that this Section 3.3 notwithstanding, with the
consent of the Administrator, the Shares may be transferred to one or more
Permitted Transferees, subject to and in accordance with Section 12.3 of the
Plan.

3.4 Rights as Stockholder. Except as otherwise provided herein, upon the Grant
Date, the Participant shall have all the rights of a stockholder of the Company
with respect to the Shares, subject to the Restrictions, including, without
limitation, voting rights and rights to receive any cash or stock dividends, in
respect of the Shares subject to the Award and deliverable hereunder.

3.5 Tax Consultation. The Participant understands that the Participant may
suffer adverse tax consequences in connection with the Restricted Stock granted
pursuant to this Agreement (and the Shares issuable with respect thereto). The
Participant represents that the Participant has consulted with any tax
consultants the Participant deems advisable in connection with the Restricted
Stock and that the Participant is not relying on the Company for any tax advice.

3.6 Adjustments Upon Specified Events. The Administrator may accelerate the
vesting of the Restricted Stock in such circumstances as it, in its sole
discretion, may determine. The Participant acknowledges that the Restricted
Stock is subject to adjustment, modification and termination in certain events
as provided in this Agreement and Section 14.2 of the Plan.

3.7 Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to the
Participant shall be addressed to the Participant at the Participant’s last
address reflected on the Company’s records. By a notice given pursuant to this
Section 3.7, either party may hereafter designate a different address for
notices to be given to that party. Any notice shall be deemed duly given when
sent via email or when sent by certified mail (return receipt requested) and
deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the United States Postal Service.

3.8 Participant’s Representations. If the Shares issuable hereunder have not
been registered under the Securities Act or any applicable state laws on an
effective registration statement at the time of such issuance, the Participant
shall, if required by the Company, concurrently with such issuance, make such
written representations as are deemed necessary or appropriate by the Company
and/or its counsel.

3.9 Titles. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.

3.10 Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

3.11 Conformity to Securities Laws. The Participant acknowledges that the Plan
and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act, and any and all
Applicable Law. Notwithstanding anything herein to the contrary, the Plan shall
be administered, and the Award is granted, only in such a manner as to conform
to such Applicable Law. To the extent permitted by Applicable Law, the Plan and
this Agreement shall be deemed amended to the extent necessary to conform to
such Applicable Law.

 

A-4



--------------------------------------------------------------------------------

3.12 Amendment, Suspension and Termination. To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board; provided, however, that, except as may otherwise be provided by the
Plan, no amendment, modification, suspension or termination of this Agreement
shall adversely affect the Award in any material way without the prior written
consent of the Participant.

3.13 Successors and Assigns. The Company or any Affiliate may assign any of its
rights under this Agreement to single or multiple assignees, and this Agreement
shall inure to the benefit of the successors and assigns of the Company and its
Affiliates. Subject to the restrictions on transfer set forth in Section 3.3
hereof, this Agreement shall be binding upon the Participant and his or her
heirs, executors, administrators, successors and assigns.

3.14 Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if the Participant is subject to
Section 16 of the Exchange Act, then the Plan, the Award and this Agreement
shall be subject to any additional limitations set forth in any applicable
exemptive rule under Section 16 of the Exchange Act (including any amendment to
Rule 16b-3 of the Exchange Act) that are requirements for the application of
such exemptive rule. To the extent permitted by applicable law, this Agreement
shall be deemed amended to the extent necessary to conform to such applicable
exemptive rule.

3.15 Not a Contract of Service Relationship. Nothing in this Agreement or in the
Plan shall confer upon the Participant any right to continue to serve as an
Employee or other service provider of the Company or any of its Affiliates or
shall interfere with or restrict in any way the rights of the Company and its
Affiliates, which rights are hereby expressly reserved, to discharge or
terminate the services of the Participant at any time for any reason whatsoever,
with or without cause, except to the extent expressly provided otherwise in a
written agreement between the Company or an Affiliate and the Participant.

3.16 Entire Agreement. The Plan, the Grant Notice and this Agreement (including
all Exhibits thereto, if any) constitute the entire agreement of the parties and
supersede in their entirety all prior undertakings and agreements of the Company
and its Affiliates and the Participant with respect to the subject matter
hereof.

3.17 Limitation on the Participant’s Rights. Participation in the Plan confers
no rights or interests other than as herein provided. This Agreement creates
only a contractual obligation on the part of the Company as to amounts payable
and shall not be construed as creating a trust. Neither the Plan nor any
underlying program, in and of itself, has any assets. The Participant shall have
only the rights of a general unsecured creditor of the Company and its
Affiliates with respect to amounts credited and benefits payable, if any, with
respect to the Shares issuable hereunder.

 

A-5



--------------------------------------------------------------------------------

EXHIBIT B

TO RESTRICTED STOCK AWARD GRANT NOTICE

CONSENT OF SPOUSE OR REGISTERED DOMESTIC PARTNER

I,                     , spouse or domestic partner of                     ,
have read and approve the Restricted Stock Award Grant Notice (the “Grant
Notice”) to which this Consent of Spouse or Registered Domestic Partner is
attached and the Restricted Stock Award Agreement (the “Agreement”) attached to
the Grant Notice. In consideration of issuing to my spouse or domestic partner
the shares of the common stock of ViewRay, Inc. set forth in the Grant Notice, I
hereby appoint my spouse or domestic partner as my attorney-in-fact in respect
to the exercise of any rights under the Agreement and agree to be bound by the
provisions of the Agreement insofar as I may have any rights in said Agreement
or any shares of the common stock of ViewRay, Inc. issued pursuant thereto under
the community property laws or similar laws relating to marital property in
effect in the state of our residence as of the date of the signing of the
foregoing Agreement.

 

Dated:      

 

      Signature of Spouse or Domestic Partner

 

B-1